To compel the circuit judge to enter an order requiring the prosecuting attorney to indorse upon an information the names of four physicians as witnesses.
Granted February 6, 1891.
On May 5, 1890, and again on May 20, 1890, relator, a school teacher, punished Frank Cook, a pupil, by striking him upon the legs with a strap. He remained in school three days after the second whipping, was taken sick Sunday, May 25, 1890, and died July 30, 1890. The teacher was informed against for manslaughter. Teacher and pupil were the only persons present when the punishments were inflicted. Six physicians, A., B., C., D., E. and F., visited the boy during his illness and examined him as to the probable cause of his sickness. D. was called by the mother and treated him May 13 and 14 for a throat difficulty. Fie was called again May 25, and attended him until May 27, when A. and B. were called, who remained in attendance until his death. E. .examined him May 28, O. May 29, and D. and E. *327examined Mm June 28. IJpon the question as to whether the whipping caused the death the physicians disagreed. The names of A. and B. only appear upon the information, although O. was a witness upon the preliminary examination.
Relator’s counsel cited, People vs. Potter, 5 M., 6; Brown vs. People, 17 M., 433; People vs. Insurance Co., 19 M., 396 (1678½); Hurd vs. People, 25 M., 415; People vs. Wellar, 30 M., 22; People vs. Marble, 38 M., 117; People vs. Hall, 48 M., 485; People vs. Davis, 52 M., 573; People vs. Millard, 53 M., 67; People vs. Vanderhoof, 71 M., 178; People vs. Swetland, 77 M., 53; Reg., vs. Holden, 8 C. & P., 549; Donaldson vs. Com., 95 Pa. St., 24.